EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed U.S. Provisional Application No. 62/571,482 (filed on 10/12/2017) under 35 U.S.C. 119(e) is acknowledged.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Michael Zalobsky on 01/15/2021.

The application has been amended as follows: 

In the Claims:
In claim 1, line 27-28, the limitation “axially spaced apart from the boss” has been amended to read -- axially spaced apart from the end wall --.
In claim 1, line 38, the limitation “the counterbore” has been amended to read -- the first counterbore --.
In claim 3, line 1, the limitation “The hydraulic tensioner of claim 2” has been amended to read -- The hydraulic tensioner of claim 1 --.
In claim 10, line 1, the limitation “The hydraulic tensioner of claim 2” has been amended to read -- The hydraulic tensioner of claim 1 --.
In claim 11, line 1, the limitation “The hydraulic tensioner of claim 2” has been amended to read -- The hydraulic tensioner of claim 1 --.
In claim 12, line 1, the limitation “The hydraulic tensioner of claim 2” has been amended to read -- The hydraulic tensioner of claim 1 --.
In claim 17, line 1, the limitation “The hydraulic tensioner of claim 2” has been amended to read -- The hydraulic tensioner of claim 1 --.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 3-5, 7, 10-12, and 14-25 are allowed.
Claims 2, 6, 8-9, and 13 were canceled by the applicant in the amendments filed on 12/15/2021.
the housing further defining an annular channel that is disposed radially between the first counterbore and the end wall; and said counterbore defining a shoulder that is axially spaced apart from said end wall, and the second plate of the valve member radially extends beyond the radially outermost edge of said end wall; wherein, the second plate of the valve member is configured abuts against the end wall of the housing when the valve member is in a closed position. As detailed in the previous office action (dated 10/05/2020), Anderson (U.S. Patent 5,819,794), or alternatively Yoshida (U.S. PGPUB 2005/0090342) in view of Anderson, all teach a hydraulic tensioner that include substantially similar features, arrangement/ orientation of components, and functionality as the hydraulic tensioner in applicant’s claimed invention. However, both Anderson and Yoshida, either individually or in combination, fail to propose the second plate of the valve member being configured to contact the end wall of the housing, an annular channel disposed radially between the first counterbore and the end wall, and the second plate of the valve member extending in a radial direction beyond the radially outermost edge of the end wall. In fact, in the hydraulic tensioners taught by both Anderson and Yoshida, the valve member contacts and/ or abut against a valve seat instead of the end wall of the housing. Thus, when claim 1 limitations are viewed in light of applicant’s specification, claim 1 appears to include allowable subject matter over cited prior art examples. 
Furthermore, the prior art of record, also fail to disclose or render obvious, a hydraulic tensioner having the precise structure recited within independent claim 16. In particular, a said second plate of the valve member includes a metering aperture. As noted in the previous office action (dated 10/05/2020), Anderson appear to be the closest related prior art disclosure to applicant’s claimed invention. Where, Anderson teach a hydraulic tensioner that is substantially similar in structure to the hydraulic tensioner described in claim 16 limitations. Nevertheless, Anderson does not disclose the second plate of the valve member in the hydraulic tensioner including a metering aperture. In fact, providing the second plate of the valve member in the hydraulic tensioner taught by Anderson with an metering aperture would impeded the overall functionality of said hydraulic tensioner; mainly because, said valve member and the valve retainer forming the valve in Anderson’s hydraulic tensioner is specifically designed to operate without the presence of an metering aperture on the second plate in order to ensure that hydraulic fluid is prevented from entering or exiting the first cavity in the housing when second plate of the valve member is in the closed position. Consequently, claim 11 limitations appears to include allowable subject matter over cited prior art references; especially when entirety of claim 16 limitations are considered together and in light of applicant’s specification.
In addition, the prior art of record, either individually or in combination, fail to teach or suggest a flow rate of a valve in hydraulic tensioner being modified using the exact method claimed within independent claim 15; specifically, the method being carried out on a hydraulic tensioner having the particular structural configuration recited within claim 15 limitations (for example, the sidewall of the valve retainer in the hydraulic tensioner extending in an inward direction towards the first end face of the first cavity and abutting a shoulder that extends axially outward from said first cavity), and the flow rate of the vale in a hydraulic tensioner being modified by altering the maximum axial travel of a valve member in said hydraulic tensioner via changing the axial distance between an outward axial face of the boss in said hydraulic tensioner and the first plate of the valve retainer in said hydraulic tensioner; wherein, the axial distance between the outward axial face of the boss and the first plate of the valve retainer is modified by machining the outward axial face on a shoulder to decrease the axial distance between the first end face of the first cavity and said outward axial face on the shoulder. As set forth in the previous office action (dated 10/05/2020), Anderson render obvious a method of modifying a flow rate of a valve in a hydraulic tensioner. Yet, Anderson fail to suggest the hydraulic tensioner comprising a shoulder that extends axially outwards from the first end face of the first cavity, or the sidewall of the valve retainer abutting a shoulder formed on the first end face. As additionally detailed in the previous office action (dated 10/05/2020), Yoshida in view of Anderson however does teach a modified hydraulic tensioner that comprises the particular structure recited within claim 15; wherein, Yoshida disclose the hydraulic tensioner including a shoulder that extends axially outward from the first end face of the first cavity. Nevertheless, Yoshida is also silent on a sidewall of the valve retainer in the hydraulic tensioner abutting said shoulder. Furthermore, neither Anderson nor Yoshida teach or suggest, the flow rate of the valve in the hydraulic tensioner being modified by altering the axial distance between the outward axial face of a boss in said hydraulic tensioner and the first plate of a valve retainer said hydraulic tensioner using the exact machining process described within claim 15 limitations. Therefore, claim 15 limitations appears include allowable subject matter over prior art reference cited by the examiner.
Accordingly, the hydraulic tensioner and the method of modify the flow rate of a valve in a hydraulic tensioner (as claimed by the applicant within respective claims 1, 3-5, 7, 10-12, and 14-25), all are determined to be allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654